DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-13, 15-18 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses how to determine a synchronized primary synchronization signal (PSS) by selecting a maximum correlation peak value. The claimed invention correlates predefined PSS sequences to time-shifted variants of received PSS sequence and detecting the synchronized PSS from the predefined PSS sequences by a method of weight assignments that assign a weight to a predefined PSS with a maximum correlation peak value greater than a threshold.
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method for detecting a synchronized primary synchronization signal (PSS) sequence in a wireless network, the method comprising: 
receiving, by a device, a synchronization signal including a PSS sequence; 
determining, by the device, a plurality of peak correlation values by correlating a plurality of predefined PSS sequences with time-shifted variants of the received synchronization signal; and 
detecting, by the device, the synchronized PSS sequence from the plurality of predefined PSS sequences by analyzing the plurality of peak correlation values using at least one of 
wherein detecting the synchronized PSS sequence by analyzing the plurality of peak correlation values based on the weight assignments comprises: 
determining a predefined PSS sequence associated with a maximum peak correlation value among the plurality of predefined PSS sequences associated with the plurality of peak correlation values; 
assigning at least one weight to the predefined PSS sequence if the associated maximum peak value is greater than a predefined peak threshold value, 
comparing the at least one weight assigned to the predefined PSS sequence with a weight threshold; and 
detecting the predefined PSS sequence as the synchronized PSS sequence, if the at least one weight is greater than the weight threshold.


Regarding claim 20, the claim contains similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-13 and 15-18, these claims depend from claim 1 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411